IN THE SUPREME COURT OF TEXAS
                                          444444444444
                                            NO . 14-0582
                                          444444444444


                   OFFICE OF THE ATTORNEY GENERAL, PETITIONER,
                                                  v.


                          GINGER WEATHERSPOON, RESPONDENT

           4444444444444444444444444444444444444444444444444444
                             ON PETITION FOR REVIEW FROM THE
                      COURT OF APPEALS FOR THE FIFTH DISTRICT OF TEXAS
           4444444444444444444444444444444444444444444444444444


                                          PER CURIAM


       This Whistleblower Act case raises a question we recently addressed in Texas Department

of Human Services v. Okoli: whether reports of alleged violations of law are protected if made to

supervisors with power only to oversee internal compliance within an entity, even if the supervisors

must forward the complaints to another department with outward-looking authority to regulate under

or enforce the law alleged to be violated or investigate or prosecute criminal violations against third

parties. See 440 S.W.3d 611, 615–16 (Tex. 2014). We held in Okoli that the Act does not protect

such reports. Id. The court of appeals held otherwise (though, to be fair, it did so before we decided

Okoli). 435 S.W.3d 844, 851 (Tex. App.—Dallas 2014). Accordingly, we reverse the court of

appeals’ judgment and dismiss the case.

       Ginger Weatherspoon was an assistant attorney general in the Child Support Division. She

alleges that two senior attorneys in the Office of the Attorney General (OAG) tried to coerce her to
sign a false affidavit regarding her interactions with a judge. She refused, and claimed the attorneys’

conduct amounted to subornation of perjury (see 18 U.S.C. section 1622), as well as abuse of official

capacity and official oppression (see Texas Penal Code sections 39.02 and 39.03).

       OAG policy requires employees to report a potential criminal violation to their division chief,

who must then refer it to the OAG’s Office of Special Investigations for further action. Employees

such as Weatherspoon may not launch their own investigation or, absent exigent circumstances, refer

a criminal violation to outside law enforcement. Employees may be disciplined for doing otherwise.

       Weatherspoon asserts she adhered to this policy, reporting the wrongful conduct to her

managing attorney, the Child Support Director, the Deputy Director of Child Support, and an

attorney in the Open Records Department, among others. According to Weatherspoon, the Child

Support Director apologized to her on behalf of the Attorney General, promised her there would be

an investigation, and instructed her not to discuss the matter. Nonetheless, Weatherspoon alleges

she was eventually retaliated against for making the reports, leading to her termination.

       After being fired, Weatherspoon sued the OAG under the Whistleblower Act, which under

certain circumstances waives a state entity’s immunity from suit for retaliatory discharge. TEX .

GOV ’T CODE § 554.0035. The OAG filed a plea to the jurisdiction, arguing that Weatherspoon’s

allegations were not sufficient to invoke the Act and waive immunity. The trial court denied the

OAG’s plea, and following the OAG’s interlocutory appeal, the court of appeals affirmed. 435
S.W.3d at 846–47.

       The Whistleblower Act protects “a public employee who in good faith reports a violation of

law by the employing governmental entity or another public employee to an appropriate law

                                                  2
enforcement authority.” TEX . GOV ’T CODE § 554.002(a). The reported-to authority is an appropriate

law-enforcement authority if it is

        a part of a state or local governmental entity or of the federal government that the
        employee in good faith believes is authorized to:

                (1)     regulate under or enforce the law alleged to be violated in the report;
                        or

                (2)     investigate or prosecute a violation of criminal law.

Id. § 554.002(b).

        To be in “good faith,” an employee’s belief about the reported-to authority’s powers must

be “reasonable in light of the employee’s training and experience.” Tex. Dep’t of Transp. v.

Needham, 82 S.W.3d 314, 321 (Tex. 2002). An authority’s power to discipline its own or investigate

internally does not support a good-faith belief that it is an appropriate law-enforcement authority.

Univ. of Tex. Sw. Med. Ctr. v. Gentilello, 398 S.W.3d 680, 686 (Tex. 2013). Instead, the authority

must have outward-looking powers. “[I]t must have authority to enforce, investigate, or prosecute

violations of law against third parties outside of the entity itself, or it must have authority to

promulgate regulations governing the conduct of such third parties.” Id.

        Similarly, a policy requiring employees to report violations to their supervisors, who must

then send the complaints to an appropriate law-enforcement authority, is not enough for a good-faith

belief that the supervisors are an appropriate authority. Okoli, 440 S.W.3d at 616. “When an

employee reports wrongdoing internally with the knowledge that the report will have to be forwarded

elsewhere for regulation, enforcement, investigation, or prosecution, then the employee is not

reporting ‘to an appropriate law[-]enforcement authority.’” Id. at 615 (alteration in original) (quoting

                                                   3
TEX . GOV ’T CODE § 554.002). Although such a policy permits employees to reasonably believe

reports will be sent to an appropriate law-enforcement authority, it provides no reason to believe the

reported-to supervisors are appropriate authorities.

       Accordingly, Weatherspoon’s reports were insufficient. She has provided no evidence that

the reported-to attorneys or their departments had outward-looking enforcement authority. Her

division chief’s duty to forward complaints to the Office of Special Investigations did not vest the

division chief with authority to “regulate under or enforce the law alleged to be violated” or to

“investigate or prosecute a violation of criminal law.” See TEX . GOV ’T CODE § 554.002(b). Neither

did it make the division chief the equivalent of a “police-intake clerk” for the Office of Special

Investigations, given that the division chief works for a separate arm of the OAG. See Okoli, 440
S.W.3d at 617.     Similarly, the Child Support Director’s promise of an investigation gave

Weatherspoon no reason to believe the Director had power to investigate crime as crime rather than

as a breach of OAG policy.

       Weatherspoon urges that if following OAG policy and reporting to her division chief did not

invoke the Act’s protection, then OAG employees have no safe way to report criminal violations.

According to Weatherspoon, should employees directly contact an actual law-enforcement authority,

they risk discipline for violating OAG policy. We disagree. The Act prohibits adverse personnel

action against “a public employee who in good faith reports a violation of law . . . to an appropriate

law enforcement authority.” TEX . GOV ’T CODE § 554.002(a). An agency may not rely on internal

policy to do what the Act prohibits: disciplining an employee for making a protected report.



                                                  4
       Finally, Weatherspoon argues the OAG is an appropriate law-enforcement authority because

it may handle some criminal-law matters. The Texas Penal Code grants the Attorney General

“concurrent jurisdiction with [a] consenting local prosecutor to prosecute an offense” such as official

oppression or abuse of official capacity. See TEX . PENAL CODE § 39.015. Additionally, the OAG

has an Ethics Advisor, and one court of appeals held the Ethics Advisor was an appropriate law-

enforcement authority. Office of Att’y Gen. v. Rodriguez, 420 S.W.3d 99, 103 (Tex. App.—El Paso

2012, no pet.). Pointing to the OAG’s Criminal Investigation Division, see id. at 101, its Office of

Special Investigations, and its statutory authority to prosecute certain crimes, Weatherspoon asserts

the OAG has the requisite outward-looking authority.

       These arguments fail because the authority of some OAG divisions to investigate or

prosecute crime does not transform the entire OAG into an appropriate law-enforcement authority.

As we held in Okoli, a policy requiring that reports be forwarded from one division lacking the

required authority to another division in the same agency having the required authority does not

mean the initial reports were protected. Okoli, 440 S.W.3d at 616. An entire agency does not

become an appropriate law-enforcement authority merely because some divisions have such power.

       Because Weatherspoon cannot show that her reports met the Act’s requirements, the OAG

remains immune from suit. Without hearing oral argument, we grant the petition for review, reverse

the court of appeals’ judgment, and dismiss the case. See TEX . R. APP . P. 59.1.



Opinion Delivered: September 18, 2015



                                                  5